NEYGENERAL
                               TEXAS




Hon. Gee. Ii. Sheppard                       Opinion No. V-543
ComptreLler   of Public Accounts
Austin, Texas                                Re:   Basis of allocation  to
                                                   sr$ool and road dis-
                                                   tricts of funds paid to
                                                   the State by the United
                                                   Stntas from moaies re-
                                                   Ic;eiwd by the United
                                                   States from the leasinS
                                                   of lands required by the
                                                   United States far flood-
                                                   control purposes.

Dear Mr. Sheppard,:

           You request our opinion as to the pmoprr method to be used
in allocatinp the funds on deposit in the “‘Flood Ara5 School and
Road JFu&’ to the sclw@ and road dQtri&s        located Within, ti p*rkiy
within, b flood control district *Is fiord c@rMat ~d&       Thee   fun&
were paid u1 the SPrte of Texas hy the Se#retery      sf ihe Treasury   of
the UnIt,& Sates   in ursuance of the provisfons     of the Act of Con-
gress, Augus%M,     19B1, Chapter 377. Sec. 7, 55 Stat. 650, as amended
33 U.S.C.A.   Sec. 701ce3 which reads as follows:

           “75 per centum of au moneys received and deposited
    in the Treasury     of the United States during: atry fiscal
    year on account of the leasing of lands acquired by the
    United States for flood-control     purposes shall be paid
    at the end of such year by the Secretary      of the Treasury
    to the State in which such property ir: situated, to be ex-
    pended as the State kgislature      may prescribe    for the
    benefit of public schools and public roads of the county,
    or counties,   in which such property is situated:      Provid-
    ed, That when such property is situated in more than
    -diie State or county, the distributive   share to each fram
    the proceeds of such p~~p@rty      shall be proportional     to
    its ax ea there in,. ”

          5. B. No. 343, 49th Legislature,    Chap. 250,   reads,   ‘in part,
a6 f+llows:

          “Section 1. The Comptroller   of Public Accounts  of
     this state is hereby authorized to receive and receipt
, Geo.   H. Sheppard,   Page 2 (V-543)




for all funds due or payable, or hereafter      to become
due or payable, by virtue of the Act of Congress       of
August 18, 1941, Chapter 377, Section 7, 55 Stat. 650,
33 U.S.C.A.,   Section 7Olc-3.   All of such funds shall
be placed in a separate account entitled “Flood Area
School and Road Fund’ to the credit of the Comptrol-
ler of Public Accounts and shall never become a part
of the general funds of the state.    The Comptroller
shall annually pay over such funds to the school dis-
trict or districts,   county, OP other political subdivi-
sion, as hereinafter    provided, to be expended for
school purposes,     or on the roads, as contemplated
by the Act of Congress.

      “Sec. 2. It shall be the duty of each school dis-
trict tax collector,  county tax collectoF,   or other per-
son charged with the duty of collecting     school taxes or
road taxes, the territory   of which district,   county or
other political subdivision   is within, or partly within,
any flood control district,   or flood control area, created
or designated under authority of law, to prepare and
file with the Comptroller    of Public Accounts of this
state a report under oath showing the total number of
acres of land acquired by the United States for flood
control purposes within the boundaries       of such school
district,  county, or other political subdivision;   and the
tax rate per one hundred dollars of valuation for school
purposes and for road purposes levied by such district,
county, or other political subdivision for the year in
which such report is made,

      *Sec. 3. On 01 before the 15th day of September
of the year 1945 and each year thereafter,       the Comp-
troller of Public Accounts      shall pay to the school dis-
trict or districts    and to the county or other political
subdivision   colle‘cting road taxes, their proportionate
share of funds on deposit iaa such ‘Flood Area School
and Road Fund’ which were produced by leases upon
                                                               ..
lands acquired by the United States for flood control
purposes located within such school district,       county
or other political subdivision,     the pro rata to be al-
lotted to the school districts    and to the road taxing
entity to be based upon the proportion which their re-
spective tax rates bears to the sum of the two rates.
The Comptroller       shall Zdd the school district tax rate
and the road tax rate together and the school district
shall be entitled to receive such a percentage       of the
 ‘Flood Area School and Road Fund” as their tax rate
bears to the sum of the s:chool tax rate and the road
tax rate; and the county, or other road taxing entity,
-   -




        Hon, Gca.    H. Sheppard,   Page 3 (V-543)




             shall be entitled to receive its proportionate  part
             of such fund based upon the proportion which its
             tax rate bears to the sum of the two tax rates,.   . .”

                    The emergency    clause   of S. B. 343 reads, in part,   as
        follows:
             Y
               . . . and the further fact that the acquisition of
             properties    by the United States in areas in this
             state has worked a hardship upon the school dis-
             tricts of Texas in which such public works are
             located, and that their tax funds have been depleted
             by the acquisition    of properties by the United States;
                   II
             a. *

                 If the Legislature    had intended that the basis of alIocation
        was to be the amount of rental received from lands within the school
        or road districts,  it doubtless would have indicated that intent by
        making some provision for you to obtain that information.

                 Your office has informed us that the Federal Government,
        when it pays this money to the State, allocates it as between the
        counties entitled to receive same.

                   You will note that Section 2 of S.B. 343 provides that the
        tax collectors   charged with the duty of collecting    school and road
        district taxes shall file a report with you, showing the total number
        of acres acquired by the United States for flood control purposes
        within the boundaries of the school and road districts,       and the tax
        rate for school and road purposes.       Section 3 of the Act provides
        that the funds are to be prorated on the basis of the tax rate, and
        does not mention acreage.       However, if the amount of acreage own-
        ed by the United States located within the various districts       was not
        to be considered    in the allocation of the funds to the districts,   the
        provision directing the tax collectors     to report the number of acres
        would be a useless     requirement.   It is evident that the school and
        road districts   are deprived of taxable property when lands within
        such districts   are acquired by the United States.     This is SO, wheth-
        er such property is leased by the United States or not. The purpose
        disclosed   by both the Federal Act and S.B. 343 (see portion of Emer-
        gency Clause quoted above) is to reimburse        the school districts   and
        road districts for the loss of taxes on lands acquired by the United
        States whose property is tax exempt.

                  It is therefore our opinion that the funds allotted to each
        county should be distributed   to the school and road districts  accord-
        ing to the following formula:
Hen. Gee.   H. Sheppard,   Page 4 (V-543)




    A = Amount of funds to be allocated
    R = Tax rate of school or road district
    N = Number of acres acquired by United States within
        the school or road district
    R x N = School or Road District numerator
    S = Sum of the numerators     of all School and Road Dis-
        tricts in Flood Control District
    RxN
    -s-  x A ~=Amount to be distributed to each School
                and Road District

          Only the land located within the particular county should
be considered   in the above formula, although the School or Road
District. may e.xtensL inta an_ a&**    cm@   _I

                              SUMMARY

           The funds allotted to each county and so paid to
     this State by the United States from monies received
     from the leasing of lands acquired by the United States
     for flood-contrel   purposes should be allocated to the
     various school and road districts   according   to the
     following formula:

    A = Amount of funds to be allocated
    OR : Tax rate of school or road district
    N = Number of acres acquired by United States within
          the school er road district
    R X N = School or Road District numerator
    S = Sum of the numerators      of all School and Road Dis-
         tricts in Flood Control District
    RxN
    --S-- x A = Amount to be distributed      to each School
                  and Road District


                                            Yours   very   truly

                                ATTORNEY        GENERAL        OF TkXAS




ATTORNEYGENERAL                 BY
                                             W. V. Geppert
                                                Assistant
WVG/JCP